 1
     THOMAS A. JOHNSON, #119203
     Kristy M. Horton, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5                         IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                                    )
 8   UNITED STATES OF AMERICA,                      )   Case No.: 2:17-cr-143 JAM
 9                                                  )
                   Plaintiff,                       )   DEFENDANT’S STIPULATION AND
10          v.                                      )   ORDER FOR CONTINUANCE OF J&S
                                                    )
11   JASON HARLEY COSTA,                            )   Date: August 13, 2019
                                                    )   Time: 9:15 a.m.
12                 Defendant.                       )   Judge: Hon. John A. Mendez
13                                                  )

14
            IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the
15
     Judgment and Sentencing scheduled for August 13, 2019, is continued to September 10,
16
     2019, at 9:15 a.m. in the same courtroom. The draft PSR has recently been filed and a
17
     continuance is needed so the parties can have sufficient time to make any objections. The
18
     PSR schedule is to be amended as follows:
19
20   Judgment and Sentencing date:                              September 10, 2019
21
22   Reply or Statement                                         September 3, 2019

23   Motion for Correction of the Pre-Sentence
     Report shall be filed with the court and                   August 27, 2019
24   served on the Probation Officer and opposing
25   counsel no later than:

26   The Pre-Sentence Report shall be filed with
     the court and disclosed to counsel no later                August 20, 2019
27   than:
28


                                                                                             1
 1
     Counsel’s written objections to the Pre-
 2   Sentence Report shall be delivered to the              August 7, 2019
     Probation Officer and opposing counsel
 3   no later than:
 4
 5
 6   IT IS SO STIPULATED.
 7
 8   DATED: July 11, 2019                            By:    /s/ Thomas A. Johnson
                                                            THOMAS A. JOHNSON
 9                                                          Attorney for Jason Costa

10
     DATED: July 11, 2019                                   MCGREGOR W. SCOTT
11                                                          United States Attorney

12                                                    By:    /s/ Jason Hitt
                                                            JASON HITT
13                                                          Assistant United States Attorney

14
                                                 ORDER
15          IT IS SO ORDERED.
16
17    DATED: July 11, 2019                          /s/ John A. Mendez
                                                    HONORABLE JOHN A. MENDEZ
18                                                  United States District Court Judge
19
20
21
22
23
24
25
26
27
28


                                                                                               2
